aetrial2a02a15.jpg [aetrial2a02a15.jpg]






May 7, 2018 




CONFIDENTIAL


Neil Brinker
213 E. Center Avenue
Lake Bluff, IL 60044




Dear Neil:


We are extremely pleased to offer you the position of Executive Vice President &
Chief Operating Officer of Advanced Energy Industries, Inc. (the “Company” or
“Advanced Energy”) on the terms set forth in this offer letter. Your approximate
start date with AE will be June 18, 2018 (the “Start Date”), with your primary
office located in Denver, Colorado. We plan to announce your decision to join
the Company shortly after your acceptance of this offer letter and completion of
applicable background checks.
Base Salary. Your salary will be $425,000 on an annualized basis and will be
paid semi-monthly, less applicable taxes, deductions and withholdings, and is
subject to annual review.
Incentive Compensation. In addition to the above base salary, you will be
eligible for discretionary short- and long-term incentive as outlined below.
2018 Short-Term Incentive Plan (“2018 STIP”). The 2018 STIP provides for a 2018
target cash incentive percentage for this position of 70% of your annual base
salary. Payout will be dependent on the Company’s financial performance and your
continued active employment with the Company in your position through the date
that the incentive award is paid. For a further description of the 2018 STIP,
you may refer to our SEC filings. The 2018 STIP opportunity does not constitute
a promise or guarantee of payment. The 2018 STIP will be pro-rated based on your
Start Date.
2018 Long-Term Incentive Plan (“2018 LTIP”). The 2018 LTIP provides $800,000 in
grant-date-value, at target, of equity compensation for this position. The award
of such incentive is dependent on the Company achieving certain performance
metrics and your continued active employment with the Company in your position
through the date that the incentive equity is awarded. For a further description
of the 2018 LTIP, you may refer to our SEC filings. The 2018 LTIP opportunity
does not constitute a promise or guaranty of payment. The 2018 LTIP will be
pro-rated based on your Start Date.
New Hire Grant Bonus. Separate and in addition to long-term incentive grant
above, the Compensation Committee has approved a one-time new hire grant to you
of time-based restricted stock units (“RSUs”) that has an estimated grant date
value of $450,000 with a 2-year vesting period (1/2 vests after year one, 1/2
vests after year two, on the anniversary date of the grant). This grant will be
made to you within 30 days of your Start Date.


Page 1 of 3



--------------------------------------------------------------------------------

aetrial2a02a15.jpg [aetrial2a02a15.jpg]


New Hire Signing Bonus. The Compensation Committee also has approved a one-time
new hire cash award of $150,000 (less applicable taxes, deductions and
withholdings) payable to you at the next standard payroll cycle after your Start
Date. As is typical, should you decide to leave the Company within a year after
the Start Date, you would be required to repay back to the Company the new hire
cash award and any amounts paid to you for relocation.
General Terms of Incentive Compensation. You must remain an active employee of
the Company for the equity grants to vest in accordance with their terms. Other
terms are set forth in the 2017 Omnibus Incentive Plan and related award
agreements that provide the grants. In the event of a conflict between the terms
of this offer letter and the terms of the 2018 STIP plan document, the 2017
Omnibus Incentive Plan or related award agreements, the terms of the 2018 STIP
plan document, the 2017 Omnibus Incentive Plan or the related award agreements,
as applicable, will control. Copies of these incentive plans and programs are
available to you upon request.
Stock Ownership Policy. Please be aware that you will be subject to the
Company’s Stock Ownership Policy at the EVP level which is described in our
annual proxy statement.
Executive Change in Control Severance Agreement. We will also offer you the
Company’s standard EVP level change in control severance agreement as disclosed
in our SEC filings.
Relocation Program. We will also offer you the Company’s executive relocation
program. Please consult with our Human Resources team regarding the terms of
such program. As mentioned above, should you decide to leave the Company within
a year after the Start Date, you would be required to repay back to the Company
any amounts paid to you for relocation.
Benefits. This offer will be in accordance with our standard Company agreements,
including the AE Employee Agreement, and policies applicable to executive
officers, which agreements and policies cover such items as medical, moving,
vacation, and disability benefits.
The Company’s benefit programs are re-evaluated from time to time and are
subject to change or cancellation at any time, at the discretion of the Company.
 This may include coverage offered and the cost of coverage. 
 As an executive of Advanced Energy, you are expected to continue to manage your
personal time off in an efficient manner.  You will not accrue PTO but will be
able to take time off at your own discretion.  Advanced Energy also recognizes
seven (7) company-sponsored holidays during each calendar year.
Conditions of Employment. Please note that this offer is subject to our standard
practice of conducting a background check. Once you join as an employee of
Advanced Energy, you will be subject to all policies and procedures. The
information in this letter is not intended to constitute a contract of
employment, either express or implied. Your employment with Advanced Energy
Industries, Inc. shall be at will, which means that either you or the Company
may terminate the employment relationship at any time and for any reason, with
or without advanced notice.


Page 2 of 3



--------------------------------------------------------------------------------

aetrial2a02a15.jpg [aetrial2a02a15.jpg]


This offer is extended through May 8, 2018, and we hope to have a positive
response from you no later than that date.
Neil, I am very excited about your decision to join Advanced Energy. We believe
your experience, skill-set and personal attributes will add great value, and we
look forward to having you as a critical member of our executive team.
Sincerely,
/s/ Yuval Wasserman
Yuval Wasserman
President & Chief Executive Officer
Advanced Energy Industries Inc.


                            
AGREED AND ACCEPTED:
                            
__Neil Brinker__________________ Name (Printed)
__/s/ Neil Brinker________________ Signature        
__May 8, 2018__________________ Date




Page 3 of 3

